Case 1:20-cv-11297-TLL-PTM ECF No. 6 filed 06/05/20          PageID.116    Page 1 of 2



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

KIMBERLY BORCHARD, TIMOTHY DANA,
and HOLLY KOVACS, Individually and
on behalf of all others similarly situated,
                                                      Case No: 1:20-cv-11297

             Plaintiffs,                              Hon. Thomas L. Ludington
vs.

BOYCE HYDRO POWER, LLC, BOYCE HYDRO, LLC,
BOYCE MICHIGAN, LLC,
EDENVILLE HYDRO PROPERTY, LLC,
FOUR LAKES TASK FORCE, LEE W. MUELLER
and JOHN DOES 1-10

             Defendants.


       NOTICE OF APPEARANCE OF ANDREW KOCHANOWSKI

      PLEASE ENTER the appearance of Andrew Kochanowski of the law offices

of SOMMERS SCHWARTZ, P.C., as another attorney of record for KIMBERLY

BORCHARD, TIMOTHY DANA, and HOLLY KOVACS, individually and as the

representatives of a class of similarly situated persons, in the within cause of action.

Dated: June 5, 2020
                                               /s/ Andrew Kochanowski
                                               Andrew Kochanowski
                                               SOMMERS SCHWARTZ, P.C.
                                               One Towne Square, 17th Floor
                                               Southfield, Michigan 48076
                                               Phone: 248-355-0300
                                               akochanowski@sommerspc.com

                                               Attorney for Plaintiffs and the
                                               Putative Class Members
Case 1:20-cv-11297-TLL-PTM ECF No. 6 filed 06/05/20        PageID.117    Page 2 of 2



                         CERTIFICATE OF SERVICE

I certify that on June 5, 2020, I electronically filed the forgoing document with the
Clerk of the Court using the ECF system, which will send notification of such filing
to all counsel of record.

                                             /s/ Andrew Kochanowski
                                             Andrew Kochanowski
                                             One Towne Square, 17th Floor
                                             Southfield, Michigan 48076
                                             Phone: 248-355-0300
                                             akochanowski@sommerspc.com




                                         2
